Citation Nr: 1212248	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-34 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of or reimbursement for medical care expenses incurred at Rochester General Hospital on December 8, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 administrative decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York.


REMAND

The Board remanded this case to the Canandaigua VAMC in May 2011.  At that time, the Board noted reimbursement for emergency treatment furnished to a veteran in a non-Department facility requires under 38 U.S.C.A § 1725(b) that : (1) the veteran is an active VA health-care participant, which means he or she is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; (2) the Veteran is personally liable for payment, which means he or she is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The Board determined that a decision could not be rendered in this case because (1) The Veteran had not been furnished an adequate statement of the case (SOC) that included the laws and regulations pertaining to claims for reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002; (2) Clarification was necessary to identify the date of receipt of the claim for reimbursement for medical care expenses incurred at Rochester General Hospital on December 8, 2008; (3) Clarification was needed on whether the Veteran had finally exhausted, without success, attempts to obtain payment from the New York State Crime Victims' Board; (4) Clarification was needed on whether, at the time of the Veteran's treatment on December 8, 2008, the Veteran had Medicare coverage; (5) The Veteran's representative had not been given the opportunity to review the case and provide argument on the Veteran's behalf; and (6) The Veteran had not been furnished notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in regard to the claim on appeal.

A review of the records shows that the Canandaigua VAMC did not fully comply with the Board's May 2011 remand orders.  The VAMC sent a VCAA-type letter dated in June 2011 to the Veteran.  This letter did not notify the Veteran of the information or evidence necessary to establish his claim.  In a subsequent letter dated in June 2011, the VAMC notified the Veteran of 38 C.F.R. § 17.1004(d) (veteran must have no coverage under a health plan that would pay in whole or part for emergency treatment of the date the veteran finally exhausted, without success, action to obtain payment or reimbursement from a third party) and requested that he provide proof that he filed a claim to obtain payment for his December 8, 2008, treatment at Rochester General Hospital with the New York State Crime Victim's Board within 30 days from the date of the letter.  In July 2011, the VAMC issued to the Veteran a Supplemental Statement of the Case (SSOC) that included a partial rendering of those laws and regulations governing the payment of or reimbursement for unauthorized medical expenses.  It was noted that a copy had not been provided to the Veteran's representative.

There is no indication in the record that the VAMC obtained the clarifications sought by the Board or that the VAMC included the Veteran's representative in any of the correspondence or gave the representative an opportunity to present argument on the Veteran's behalf.

Therefore, remand is again required.  In this regard, the Board notes that the U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the VAMC via the Appeals Management Center for the following actions:

1.  The VAMC should send the Veteran and his representative VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of the information and evidence necessary to substantiate the claim on appeal.

2.  The VAMC should clarify the date of receipt of the claim for payment of or reimbursement for medical care expenses incurred on December 8, 2008 at Rochester General Hospital, and should associate any supporting documentation, to include the original claim(s) with the combined health record.

3.  The VAMC should take necessary action to clarify whether the Veteran has filed a claim regarding his December 8, 2008, treatment at Rochester General Hospital with the New York State Crime Victims' Board, and, if so, whether he has finally exhausted, without success, attempts to obtain payment from that entity.

4.  The VAMC should take necessary action to clarify whether the Veteran had Medicare coverage at the time of his treatment on December 8, 2008.

5.  If and only if it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered at Rochester General Hospital on December 8, 2008, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for expenses incurred as a result of that treatment, the VAMC should forward the claims file to an appropriate physician to obtain a medical opinion.

The physician should specifically opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.

Prior to the requested review, the claims file, and a copy of the Board's May 2011 remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The physician should set forth a complete rationale for any conclusions reached.

6.  The Canandaigua VAMC should also undertake any other development it determines to be warranted.

7.  Then, the VAMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.  The SSOC must include a summary of the pertinent laws and regulations (including 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002).  The Veteran and his representative must be given the opportunity to submit written or other argument in response thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

